DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of group III, claims 14-20, in the reply filed on 11/23/2022 is acknowledged.
Claims 1-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected electronic apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 discloses “performing, based on the measurement configuration, a defect measurement on the electronic apparatus by causing a first subset of the one or more piezoelectric devices to transmit one or more acoustic signals and causing a second subset of the one or more piezoelectric devices to receive the one or more acoustic signals” (lines 6-9; emphasis added). The prior language of the claim discloses that there are “one or more piezoelectric devices” (line 2). The above cited portion required “a first subset of the one or more piezoelectric devices” for transmitting, and “a second subset of the one or more piezoelectric devices” for receiving. Accordingly, a reasonable interpretation of the line 2 language is that there may be only one piezoelectric device; however, if this reasonable interpretation is held, then the language of lines 6-9 is indefinite because the first and second subset must necessarily contain at least one different piezoelectric device from one another, otherwise they would not be first and second subsets, instead being a single subset. Even if one assumes, ad arguendo, that a single piezoelectric device could be used as a “transceiver”, i.e. for transmitting and receiving the signal, the following language regarding “a first subset” and “a second subset” would remain indefinite, because, as discussed above, the single device would not constitute two subsets. As such, one cannot confidently ascertain the scope and metes and bounds of the limitations regarding the “one or more piezoelectric devices” or the “first” and “second” subsets. Therefore, there are two possible conclusions. The first is that the claim should instead recite, and as best understood, actually intends: “a plurality of piezoelectric devices”, which enables the subsequent recitation of a first subset of the one or more piezoelectric devices” for transmitting, and “a second subset of the one or more piezoelectric devices” for receiving. Alternatively, the claim can be interpreted such that there is/are “one or more piezoelectric devices” and that the possible “one” piezoelectric device is a transceiver and there are not two subsets, but instead only the one piezoelectric device used for transmitting and receiving the acoustic signal for testing.
Claims 15-20 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 14.
Claim 15 discloses “the at least one mechanical defect indicated by the received one or more acoustic signals is located in the first interface and/or the second interface” (lines 4-5; emphasis added). This language is indefinite, because one cannot confidently determine the scope or metes and bounds of the claim. It is not entirely clear in the disclosed language of claim 14 that a defect is required, or is certain to be discovered, as the language is open ended such that the process is for “determining whether” a “defect is located” in the apparatus, which means that there may not be a defect at all. According to that reasonable interpretation, “the at least one mechanical defect lacks antecedent basis. Moreover, if one reasonably reads “at least one mechanical defect” in claim 15 to possibly only include one defect, then the “and” term of the “and/or” language is indefinite, because one defect cannot be located in two places. The claim has been examined as best understood, to intend something akin to: “if one mechanical defect is indicated by the received one or more acoustic signals then the defect is determined to be located in the first interface or the second interface; and if more than one defect is indicated by the received one or more acoustic signals then the defects are determined to be located in the first interface and the second interface”.
Claim 16 discloses “The method of claim 14, further comprising… a third subset of the one or more piezoelectric devices to transmit one or more subsequent acoustic signals and causing a fourth subset of the one or more piezoelectric devices to receive the one or more subsequent acoustic signals determining whether the at least one mechanical defect is in the at least one of (i) the bonding layer, (ii) the electronic device, (iii) the substrate block, (iv) the first interface, and (v) the second interface based at least on the received one or more subsequent acoustic signals.” (lines 1 and 5-11; emphasis added). The “third” and “fourth” subsets in this claim are indefinite for the same reasons as detailed above regarding claim 14. This claim should recite that the “one or more piezoelectric devices comprises three or more piezoelectric devices” in order to be enabled by antecedent claim 14. Claim 16 is further indefinite because antecedent claim 14 has already disclosed that the method includes determining whether the defect(s) is/are in the above cited structures. As such, it is impossible to know if the use, in claim 16, of third and fourth subsets of piezoelectric devices, is the same step as already recited and is redundant, or if the “determining” in claim 16 is a new step of again “determining whether” there is a defect.
 Claim 17 discloses “the measurement configuration further indicates a frequency and/or a phase shift of one of the one or more acoustic signals” (lines 1-2; emphasis added). The “and/or” language of claim 17 is indefinite for effectively the same reason as the language of claim 15.
Claim 18 discloses “determining whether the at least one mechanical defect is located comprises determining whether the at least one mechanical defect is located in the at least one of (i) the bonding layer, (ii) the electronic device, (iii) the substrate block, (iv) the first interface, and (v) the second interface based on the received one or more acoustic signals and machine learning” (lines 1-5; emphasis added). The addition of the “and machine learning” language at the end of the redundantly recited language of claim 14 is confusing and impossible to understand. As best understood, the claim should recite: “and (v) the second interface; wherein the determining is based on the received one or more acoustic signals and machine learning”. Even more clearly, the claim could instead disclose: “The method of claim 14, wherein the determining is based on the received one or more acoustic signals and machine learning”. This form of claim language would be consistent with the manner in which claim 19 is recited.
Claim 19 is rejected as indefinite, so rendered by virtue of its dependency upon the indefinite subject matter of claim 18.
Claim 19 discloses “the machine learning is based on an artificial neural network” (lines 1-2; emphasis added). This language is indefinite because one cannot possibly know how or in what manner the “machine learning” should or would be “based on” the purported “artificial neural network”. Is it conceptually “based on” the idea of a neural network, or is the basis a literal connection, i.e. is it done by the network? As best understood, it appears that the claim instead intends: “the machine learning is performed by an artificial neural network”.
Claim 20 discloses “performing the defect measurement includes performing the defect measurement… when the electronic apparatus is in an operational state; and the method further includes  causing the first subset of the one or more piezoelectric devices to transmit the one or more acoustic signals and causing the second subset of the one or more piezoelectric devices to receive one or more reference acoustic signals when the electronic apparatus is in a reference state without a mechanical defect; and determining whether the at least one mechanical defect is located in…” (lines 2 and 4-11; emphasis added). This language is impossible to confidently interpret, because it is contradictory to itself. The first portion states that the measurement is done “when the electronic apparatus is in an operational state” and the subsequent language requires that the “causing… to transmit” is done “when the electronic apparatus is in a reference state”. A single step of transmitting the signal cannot be performed in both states. Further, the language to “when the electronic apparatus is in a reference state without a mechanical defect; and determining whether the at least one mechanical defect is located in” is also contradictory. If the transmission is done in a state without a mechanical defect, then the next “determining” step involving the “mechanical defect” cannot be performed. That is, if one has already determined that there is no defect, then one cannot find the location of a defect which does not exist. This claim has been examined, as best understood, to intend: “performing the defect measurement … when the electronic apparatus is in an operational state; and the method further includes  causing the first subset of the one or more piezoelectric devices to transmit subsequent (or additional) acoustic signals and causing the second subset of the one or more piezoelectric devices to receive subsequent (or additional) reference acoustic signals when the electronic apparatus is in a reference state ; and determining whether the at least one mechanical defect is located in…”
All of the claims have been examined as best understood. The Applicant is requested and encouraged to review the claims and ascertain what method is actually preferred and intended to be the inventive concept and to amend the language such that the indefinite matters are corrected, as detailed and suggested above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Senibi et al. (US 2005/0209791 A1), in view of Narasimha-Iyer et al. (US 2019/0018123 A1).
Regarding claim 14, as best understood, Senibi discloses a method for defect detection in an electronic apparatus (Title; Abstract), the method comprising: determining a measurement configuration (28) for one or more piezoelectric devices (34a-34h) in the electronic apparatus, the electronic apparatus including a substrate block (20), an electronic device (24) mounted on the substrate block, and the one or more piezoelectric devices being attached to one of the electronic device (figs. 1-2A; pars. 0021-0023); performing, based on the measurement configuration, a defect measurement on the electronic apparatus by causing a first subset of the one or more piezoelectric devices to transmit one or more acoustic signals and causing a second subset of the one or more piezoelectric devices to receive the one or more acoustic signals (figs. 1-4, 7 and 9; pars. 0023-0026); and *determining whether at least one mechanical defect is located in at least one of (i) the bonding layer, (ii) the electronic device, (iii) the substrate block, (iv) a first interface between the bonding layer and the electronic device, and (v) a second interface between the electronic device and the substrate block based on the received one or more acoustic signals (figs. 3-9; pars. 0026-0029 and 0033-0034). Senibi, however, does not explicitly disclose that the electronic device is mounted on the substrate block using a bonding layer. Additionally, though the Title of Senibi discloses that the testing is done by “Acoustic Imaging”, the remaining disclosure does not explicitly denote that the ultrasonic signals are “acoustic signals”.
*Note: the language stating “determining whether at least one mechanical defect is located in at least one of (i) the bonding layer, (ii) the electronic device…” (lines 10-13), is presented such that, though the bonding layer is positively recited as a part of the electronic apparatus, it is not required, nor is it necessary that the defect be found to be located therein in the “determining” step. That is, as long as the prior art method determines “whether” there is a defect in any one portion/part of the electronic apparatus, it would satisfy the claim limitation. Senibi determines “whether” there is a defect in at least the substrate block, and therefore anticipates the limitations of “determining whether” there is a defect in “at least one of” the components.
Narasimha-Iyer teaches that it is well known to perform a related method for defect detection in an electronic apparatus (Title; Abstract), including determining a measurement configuration for one or more piezoelectric devices in the electronic apparatus (figs. 10 and 14A-18; pars. 0028-0031, 0077 and 0082-0085), the electronic apparatus including a substrate block (116), an electronic device (112) mounted on the substrate block using a bonding layer (114), and the one or more piezoelectric devices (110) being attached to one of the electronic device and the bonding layer (figs. 1A-2; pars. 0038-0042). Additionally, Narasimha-Iyer explicitly discloses that the ultrasonic signals of Senibi are understood to be acoustic in nature: “acoustic (e.g., ultrasonic) signals” (par. 0024).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Senibi to incorporate the provision of a bonding layer of Narasimha-Iyer. It is a common and well-known practice to attach layers of a multilayered piezoelectric device using one or more bonding layers. PHOSITA would have realized that Senibi would have naturally employed such a layer to attach the component (24) and the piezoelectric actuators (34a-34h) to the substrate (20) in order to predictably and advantageously avoid delamination, cracking and thermal mismatch. Moreover, there is no apparent criticality to the use of a bonding layer in the instant method, which does not involve a step of applying the bonding layer, and which does not demonstrate that any special steps were devised or that any surprising results arrived at by the known use of the bonding layer of Narasimha-Iyer in the old method of Senibi. Such a combination would have been routine and would have been performed with reasonable expectation of success.
Regarding claim 15, as best understood, Senibi in view of Narasimha-Iyer teaches the method of claim 14 as detailed above, and Narasimha-Iyer further teaches that it is well known that the one or more piezoelectric devices (110) are positioned on a surface (bottom, as viewed in fig. 1A) of the electronic device (112), the surface being opposite to the first interface (top of 112, i.e. between 112 and 114) (fig. 1A); and the at least one mechanical defect indicated by the received one or more acoustic signals is located in the first interface and/or the second interface (par. 0075). Please refer to claim 14 regarding the rationale for combination of references.
Regarding claim 16, as best understood, Senibi in view of Narasimha-Iyer teaches the method of claim 14 as detailed above, and Senibi further discloses: determining a subsequent measurement configuration for the one or more piezoelectric devices; performing, based on the subsequent measurement configuration, a subsequent measurement on the electronic apparatus by causing a third subset (others of 34a-34h) of the one or more piezoelectric devices to transmit one or more subsequent acoustic signals and causing a fourth subset (others of 34a-34h) of the one or more piezoelectric devices to receive the one or more subsequent acoustic signals (figs. 3-9; pars. 0025-0026 and 0033-0035); and determining whether the at least one mechanical defect is in the at least one of (i) the bonding layer, (ii) the electronic device, (iii) the substrate block, (iv) the first interface, and (v) the second interface based at least on the received one or more subsequent acoustic signals (pars. 0027-0028 and 0034-0036).
Regarding claim 17, as best understood, Senibi in view of Narasimha-Iyer teaches the method of claim 14 as detailed above, and Senibi further discloses that the measurement configuration further indicates a frequency and/or a phase shift of one of the one or more acoustic signals and is adjustable (figs. 3-4; pars. 0023 and 0026).
Regarding claim 18, as best understood, Senibi in view of Narasimha-Iyer teaches the method of claim 14 as detailed above, and Senibi further discloses that determining whether the at least one mechanical defect is located comprises determining whether the at least one mechanical defect is located in the at least one of (i) the bonding layer, (ii) the electronic device, (iii) the substrate block, (iv) the first interface, and (v) the second interface based on the received one or more acoustic signals and machine learning (“ART”: 28; iterative processes) (figs. 6-9; pars. 0022, 0025, 0028-0030 and 0033-0036).
Regarding claim 19, as best understood, Senibi in view of Narasimha-Iyer teaches the method of claim 18 as detailed above, and Senibi further discloses that the machine learning is based on an artificial neural network (“ART”: 28; iterative processes; computer models, FEA) (figs. 6-9; pars. 0022, 0025, 0028-0030 and 0033-0036).
Regarding claim 20, as best understood, Senibi in view of Narasimha-Iyer teaches the method of claim 14 as detailed above, and Senibi further discloses that performing the defect measurement includes performing the defect measurement on the electronic apparatus by implementing the measurement configuration for the first subset and the second subset to obtain the received one or more acoustic signals when the electronic apparatus is in an operational state; and the method further includes: causing the first subset of the one or more piezoelectric devices to transmit the one or more acoustic signals and causing the second subset of the one or more piezoelectric devices to receive one or more reference acoustic signals when the electronic apparatus is in a reference state without a mechanical defect (pars. 0034-0037); and determining whether the at least one mechanical defect is located in the at least one of (i) the bonding layer, (ii) the electronic device, (iii) the substrate block, (iv) the first interface, and (v) the second interface based on the received one or more acoustic signals and the one or more reference acoustic signals (figs. 3-9; pars. 0026-0029 and 0033-0034).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Yan et al. (US 2013/0327148 A1) is held to disclose significant portions of the limitations of at least claim 14. The Yan reference is not currently applied as a prior art rejection due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729